DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The “frame”, “gas pumping machine”, and the “extension direction of the arc-shaped guide”, as recited in Claim 1;
The “multiple plate stiffeners”, as recited in Claim 2;
  The “multiple electrode sheet placement areas”, as recited in Claim 4;
The “rotary motor” and “transmission”, as recited in Claim 5; and
The “height of the stripping member, protruding from the arc-shaped guide surface progressively increases from one end near the material feeding region to the other end of the stripping member”, as recited in Claim 9.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “gas pumping machine”, for drawing a gas in the suction cavity, as recited in Claim 1;
The “driving mechanism” for driving the conveyor belt to move in the extension direction of the arc-shaped guide surface”, as recited in Claim 1;
 The “stripping member” for guiding the electrode sheet to move in a direction away from the conveyor belts, as recited in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over          CN 105752681 (“CN ‘681”; cited by Applicant) in view of Pippin et al., US 5,326,219.
With regard to Claims 1-3 and 8-9, CN ‘681 discloses an electrode sheet turning mechanism (Figs. 1-4, CN ‘681 English translation, P1 – P4) comprising:
 a conveyor belt (140, 142, Figs. 1-3) having suction holes (143), 
a housing (defined by the structure that supports conveyor belt (142), including the ends that support the bearing (141) as shown in Fig. 3, wherein the bearing ends also function as plate stiffeners),
a frame (because the bearings must be supported by some structure to allow the conveyor belt (140) to rotate, a frame is at least inferred)
a driving mechanism (the “rotating assembly” as described on P3 of the English translation), and 
a gas pumping machine (the vacuuming assembly as described on P3 of the English translation); 
the housing is mounted on the frame, and has a suction cavity (P3 of the English translation); 
an arc-shaped/semicircular guide surface is formed on the housing (the portion of the conveyor roller (140) that extends between tray (120) and conveyor belt (110, as shown in fig. 2); 
in the extension direction of the arc-shaped guide surface, a material feeding region is formed on the lower side of the arc-shaped guide surface, and a material discharging region is formed on the upper side of the arc-shaped guide surface (Fig. 2); 
the multiple first suction holes communicate with the suction cavity and the exterior (P3 of the English translation); 
the gas pumping machine is for drawing a gas in the suction cavity (P3 of the English translation); 
the conveyor belt is for conveying an electrode sheet (P1 of the English translation); 
the driving mechanism is for driving the conveyor belt to move in the extension direction of the arc-shaped guide surface (P3 of the English translation); 
when the electrode sheet passes through the material discharging region along with the conveyor belt, the electrode sheet moves in a direction away from the conveyor belt, so that the electrode sheet is stripped from the conveyor belt (by stopping the suction in the conveyor belt (140) as described on P3-P4 of the English translation).
CN ‘681 fails to teach staggered suction holes. Pippin discloses a vacuum device (201, figs. 1-12, C3, L4 – C7, L29) for removing objects (205) from a magazine (203), the device having a motor-driven conveyor belt (207, 223) having a suction cavity (221) with staggered vacuum holes (307, Fig. 3, C5, L41-56).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use staggered suction holes because the use of staggered suction holes allows for greater vacuum control of a product with lower flow capacity. See also US 9,873,975 for a vacuum conveyor belt that uses offset holes to straighten an elongated object.
CN ‘681 also fails to teach a stripping member.  Pippin discloses a stripper plate (219) used to allow only one product from being removed from the magazine when transferring a product from the magazine to the conveyor belt.  It would have been obvious to one of ordinary skill in the art, before the effective 
With regard to the remaining dependent claims, the claimed features are well known, as supported by the following references:
Claims 4 and 7 directed to multiple electrode sheet placement elements, i.e., multiple separate conveyor belts; see Dickinson, US 2005/0279614, and Sisk, US 6,957,944.
Claims 5 and 6 directed to the conveyor belt driving mechanism  including a first conveying roller, second conveying roller, motor, drive gear, transmission, and tension wheel; see Lopez et al., US 5,601,397 (Fig. 3).
The ordinary skilled artisan would have been able to make these modification using known methods and the modification would yield nothing more than predicable results.

   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the pertinent references as described above in the rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652